Citation Nr: 0005323	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-45 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of initial ratings assigned for post-traumatic 
stress disorder (PTSD) following a grant of service 
connection.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut (RO), which granted service connection for PTSD 
and assigned a series of disability ratings for that 
disability.  

The Board notes a statement of the case issued in August 1998 
incorrectly listed the issue as entitlement to an earlier 
effective date for the assignment of a 100 percent evaluation 
for PTSD.  However, the veteran's October 1996 substantive 
appeal communicated disagreement with the evaluation of his 
PTSD symptoms, and is within the appeal period of the 
original May 1996 rating decision.  The veteran has 
consistently maintained that he should be awarded a 100 
percent schedular evaluation for PTSD from July 1994, the 
date of his claim.  Thus, the veteran has actually disagreed 
with the initial rating decision.  

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court held that "staged" 
ratings could be assigned, in which separate ratings can be 
assigned for separate periods of time based on the facts 
found.  In the instant case, the veteran has expressed his 
dissatisfaction with the effective date assigned for the 100 
percent evaluation, arguing that the effective should be July 
26, 1994, the date of claim.  Accordingly, the issue 
currently before the Board is entitlement to an initial 100 
percent rating for the veteran's service-connected PTSD for 
the period from July 26, 1994, to August 14, 1996.

Further, the veteran has urged that inasmuch as he has had 
PTSD for many years, the effective date for the grant of 
service connection should be much earlier than July 1994.  In 
this regard, a 1983 decision of the Board denied service 
connection for a nervous condition, including PTSD.  Though 
the veteran testified before the undersigned Board member 
that he was interested in filing a motion for revision of a 
prior Board decision on the basis of clear and unmistakable 
error, no such motion has been formalized, and the dismissal 
of that claim is the subject of a separate decision.  The 
veteran may still pursue a claim for an earlier effective 
date for the grant of service connection for PTSD, but such a 
claim is not the subject of the current appeal.  This matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective July 26, 1994, and a 70 percent evaluation from 
effective September 14, 1995; the veteran disagreed with the 
ratings awarded in October 1996, and a 100 percent schedular 
rating was assigned in a May 1997 rating decision, effective 
August 11, 1996.  

2.  Prior to September 14, 1995, PTSD was manifested by not 
more than considerably impaired ability to establish and 
maintain effective or favorable relationships with people 
and, by reason of psychoneurotic symptoms, reduced 
reliability, flexibility, and efficiency resulting in 
considerable industrial impairment.

3.  From September 14, 1995, PTSD has been manifested by 
symptoms such as recurrent nightmares, intrusive thoughts, 
depression, and persistent danger of hurting self and others, 
rendering the veteran demonstrably unable to obtain or retain 
employment.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent evaluation for 
PTSD have been met effective from July 26, 1994; the 
schedular criteria for an evaluation in excess of 50 percent 
have not been met prior to September 14, 1995.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9411 (1996).

2.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met effective from September 14, 1995.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.125-
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A May 1996 rating decision granted service connection for 
PTSD.  The RO initially assigned a 50 percent evaluation 
effective July 26, 1994, the date the claim for that benefit 
was received, and a 70 percent rating effective September 14, 
1995, the date of a VA hospitalization for PTSD.  The veteran 
filed an application for a total rating based on 
unemployability due to service-connected disabilities, which 
was denied, and ultimately filed a notice of disagreement 
with the evaluation of his PTSD in October 1996.  This appeal 
ensued.  

During the pendency of this appeal, a May 1997 rating 
decision granted an increased evaluation to 100 percent for 
the veteran's service-connected PTSD.  Rather than assigning 
an effective date for the 100 percent rating back to the date 
on which service connection was established (July 26, 1994), 
the RO assigned an effective date of August 14, 1996.  In so 
doing, the RO determined that August 14, 1996, was the date 
in which the veteran's PTSD first became 100 percent 
disabling under the rating schedule.  The veteran disagreed 
with that decision, stating that the correct effective date 
for the 100 percent evaluation should be July 26, 1994.

As noted in the Introduction, the Court has held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson, supra.  Thus, the issue 
currently before the Board is entitlement to an initial 100 
percent rating for the veteran's service-connected PTSD for 
the period from July 26, 1994, to August 14, 1996.

The Board finds that this claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), which gives rise to the 
VA's duty to assist.  Under these circumstances, the VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection through August 14, 1996.  
Fenderson, 12 Vet. App. at 125-127; see also 38 C.F.R. § 4.2 
(ratings to be assigned "in the light of the whole recorded 
history.")  The Board finds that all relevant evidence has 
been obtained and that no further duty is required under the 
provisions of 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's PTSD has been rated under Diagnostic Code 9411.  
During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Accordingly, the Board is generally required 
to review both the pre- and post-November 7, 1996, rating 
criteria to determine the proper evaluation for the veteran's 
disability due to a psychiatric disorder.  However, since the 
veteran has already been assigned a total schedular 
evaluation effective to August 1996, the Board is concerned 
with the period of time from the date of claim, July 1994, 
through August 1996.  Thus, a discussion concerning the 
application of the new criteria would be moot.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to November 7, 1996, a condition such as PTSD could be 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Under this formula, a 10 percent rating 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  The VA General Counsel, in response to 
an invitation by the United States Court of Appeals for 
Veterans Claims (Court) to construe the term "definite" in a 
manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also, Hood v. 
Brown, 4 Vet. App. 301 (1993). 

Under the former criteria, a 50 percent evaluation would be 
appropriate where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

A 70 percent evaluation would be warranted for psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  Id.  The 100 
percent evaluation may be assigned as long as the veteran 
meets one of three listed criteria: total isolation, gross 
repudiation of reality, or unemployability.  See 38 C.F.R. § 
4.132, Diagnostic Code 9400-9435;  Johnson v. Brown, 7 Vet. 
App. 95, 96 (1994);  see also 38 C.F.R. § 4.21.

The Board finds that the veteran's PTSD symptoms have been 
significant throughout the appeal period.  However, as the 
following discussion of the record will explain, sustained 
findings, signs and symptoms which put the issue of 
unemployability in relative equipoise have been demonstrated 
from September 14, 1995, when the veteran underwent VA 
hospitalization, to the present.  Prior to September 14, 
1995, the manifestations of the veteran's PTSD have been 
considerable as defined by the criteria for rating 
psychoneurotic disorders; nevertheless, these symptoms are 
not consistent with severe PTSD as contemplated under the 
criteria for a 70 percent evaluation.  Thus, the veteran's 
PTSD is most consistent with a 50 percent rating under the 
schedular criteria for that time period.  

Service personnel records, lay statements and testimony show 
that this Vietnam veteran served in the Air Force with a 
military specialty of ground radio operator.  He spent 
approximately one year in the Republic of Vietnam during the 
Vietnam War.  He was ordered to Khe Sanh, where he spent 
approximately 77 days in intense combat while that base, a 
unified forces site, was under siege.  There were many 
casualties.  The veteran was one of only a few Air Force 
personnel, and he was continually forced into a variety of 
tasks in an effort to defend the base and keep the aircraft 
moving.  The veteran received the Bronze star with V for 
valor for his service, along with a presidential unit 
citation.  

The veteran has asserted that the experience at Khe Sanh 
permanently changed his life.  He has been plagued by 
nightmares, grief, guilt, rage, anger, and an inability to 
express any positive emotions since service.  This has 
affected his ability to relate to his wife and two children 
as well as his ability to interact with coworkers and 
supervisors.  The veteran's treating psychiatrist for many 
years has been Vladimir Coric, M.D.  In a June 1987 report he 
related that he had begun treating the veteran in February 
1980.  An evaluation of the veteran by Dr. Coric dated in 
October 1994 indicates that the veteran presented as 
disheveled.  Dr. Coric noted that the veteran always wore 
sunglasses, had his hair in a pony tail and was 
inappropriately dressed.  He was guarded, suspicious, angry, 
belligerent, fidgety, and easily agitated.  His affect was 
labile, his mood depressed, and his voice was loud and 
threatening when angry.  He spoke about suicide, discussing 
grenades and machine guns, and he reported dreaming of 
coffins and funerals.  He was easily startled, nervous, 
fearful and isolated.  He reported that helicopters and 
shotguns made him nervous.  He reported smelling dead bodies.  
Dr. Coric opined that the veteran's job functioning was 
severely impaired due to anger and inability to cope with 
stress.  It was noted that his family life was also severely 
impaired, and that the veteran had turned to drinking and 
drug use to deal with his emotional pain and his memories.  
He had no friends, attended no church or other organization.  
It was noted that his psychiatric future had been complicated 
with a back injury in the past year, that he was on medical 
leave from his job and that he was presently incapacitated to 
do his work.  It was reported that anti-depressants and minor 
tranquilizers were only minimally effective.  The diagnosis 
was PTSD, chronic, and alcohol abuse.  

A letter written in December 1994 by Suzanne Pazameta, M.S., 
a VA readjustment counseling therapist, indicated that she 
had seen the veteran for three months, during which time he 
appeared closed and angry, bordering on hostile.  He reported 
major symptoms of PTSD including depression, rage, isolation, 
sleeplessness, and increased anxiety.  It was reported that 
he was begrudgingly cooperative, and that progress on the 
case was minimal.  

A social worker's report from the Norwich Veterans Center 
dated in August 1995 includes a detailed history of the 
veteran's Vietnam experiences, as does a lay statement from a 
chaplain who served with the veteran in Khe Sanh.  

The Board finds the above records to be compelling evidence 
of considerable impairment caused by PTSD symptoms.  However, 
the level of functioning suggested by the reports do not show 
psychoneurotic symptoms of such severity and persistence to 
produce severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people.  It is noted that the 
report from Dr. Coric suggests that the veteran's back 
problem played a large part in the veteran's reportedly 
prolonged medical leave from his job.  Further, the level of 
treatment reflects less than severe PTSD signes and symptoms.  

Beginning in September 1995, a series of VA examinations and 
hospitalization reports show that the veteran manifested 
severe symptoms of PTSD which resulted in total occupational 
impairment.  Specifically, a hospital report shows that the 
veteran was hospitalized from September 14, 1995, through 
September 21, 1995, for chronic, severe PTSD which 
compromised his ability to work.  The veteran was admitted to 
the PTSD unit when he presented for evaluation of PTSD and 
back problems.  He reported on admission that he had one 
previous psychiatric hospitalization in the 1970's but that 
this was his only recent hospitalization.  He reported that 
he was employed, had worked at the same place for many years, 
but had changed jobs with his employer because of back pain.  
He noted sporadic visits to a local vet center as well as 
ongoing treatment with Dr. Coric and the fact that he was 
currently receiving psychiatric medications from Dr. Coric.  
The veteran reported numerous medical concerns but focused on 
a low back injury reportedly sustained in November 1993.  He 
also reported a history of substance abuse but added that he 
had cut back drastically since he injured his back.  He 
presented as dysphoric, negative and anxious.  Throughout the 
course of his hospital stay, he was observed to have 
significant impairment of interpersonal skills.  He was very 
sensitive to feelings of rejection and criticism and prone to 
flare ups.  He was noted to be on leave from his job and 
concerned with getting a disability retirement.  The veteran 
stated that he had homicidal urges, especially towards 
authority figures.  The diagnosis was rule out PTSD, severe, 
history of alcohol dependence and abuse.  The veteran's 
Global Assessment of Functioning (GAF) score was 40 at the 
time of the examination, estimated at a high of 45 for the 
previous year.  

A report of VA hospitalization shows additional inpatient 
treatment for PTSD from October 24, 1995, through November 3, 
1995.  At that time, the pertinent diagnosis was PTSD, severe 
and chronic, and alcohol dependence and abuse in remission.  
The GAF score was 40 at the examination and 45 for the past 
year.  The veteran was assessed as essentially the same as he 
had been in the September 1995 hospitalization.  The veteran 
was noted to get enraged to the point of having homicidal 
ideation toward authority figures, especially those at work 
and caregivers.  It was noted that he was employed, but had 
been unable to perform his job for many weeks due to physical 
and emotional problems.  He was working out a disability 
retirement agreement with his employer.  

A report of VA examination dated in February 1996 reveals a 
diagnosis of PTSD, major depression and alcohol dependence, 
with a GAF score of 50.  This report notes essentially the 
same degree and severity of symptoms as the hospitalization 
reports.  

A report of VA hospitalization dated in August 1996 shows 
that the veteran was essentially continuing in his previously 
noted symptomatology.  He was very nervous and had requested 
admission secondary to feeling out of control at home.  He 
was noted to be unemployed due to PTSD.  In describing his 
past psychiatric history it was noted that he had been 
hospitalized in the fall and winter of 1995 because of 
exacerbation of his PTSD symptoms.  He described 
hypervigilence, hyperarousal and insomnia.  Substance abuse 
was noted to be in remission.  The pertinent diagnosis was 
wartime-related, severe, chronic PTSD.  The GAF score was 40 
at present and 35 over the past year.  


At his travel Board hearing, the veteran stated his belief 
that he had been unable to work for many years due to PTSD.  
It was also indicated during his hearing that he had been 
working as a laborer until he had a back injury.  He also 
expressed his belief that he had been treated unfairly by the 
government and the VA particularly over the years, and that 
his complaints and his attempts to get help had been treated 
in a dismissive manner in part due to the fact that he was a 
member of the Air Force.  He stated that initially people 
refused to offer him rehabilitation services because they 
believed that he could not have experienced significant 
trauma as an Airman.  To that extent, the undersigned would 
note that it is uncontroverted that this veteran underwent an 
extremely intense combat situation and that his service is 
certainly to be commended.  

As noted, the Board finds that the evidence supports a 
finding that the veteran was no more than considerably 
impaired from the date of claim until the hospitalization in 
September 1995.  Specifically, the record does not show 
considerable impairment in the ability to establish and 
maintain effective or favorable relationships with people or, 
by reason of psychoneurotic symptoms, considerable industrial 
impairment caused by reduced reliability, flexibility, and 
efficiency.  The Board points to the fact that, while the 
veteran was treating with Dr. Coric and visiting a counselor 
sporadically, there is no GAF score prior to September 1995 
in the record or other statistic or similar evidence which 
would allow for a quantification of the severity of his PTSD.  
As such, the Board has assessed the weight of the evidence 
from Dr. Coric and the counselors and determined that the 
elements of a rating in excess of 50 percent are not 
warranted.  The Board finds that the lack of ongoing 
treatment, coupled with the lack of specificity in the record 
regarding the ongoing nature of the symptoms, and the fact 
that the veteran was employed is compelling evidence to 
conclude that the manifestations of the veteran's disability 
were no more than considerable; accordingly, an evaluation in 
excess of 50 percent is not warranted prior to September 14, 
1995.  

As of the date of the September 1995 hospitalization, the 
veteran's PTSD has rendered him totally impaired in both 
occupational and social functioning due to such symptoms as 
hypervigilence, angry outbursts, nightmares and intrusive 
recollections about combat, paranoia, a decrease in 
concentration, homicidal rage, fear, and an inability to get 
along with others resulting in isolation.  Such a 
determination is consistent with findings in the 
aforementioned VA assessments and hospitalization reports.  
As noted, with the exception of the even lower score of 35, 
all reported GAF scores fall between 40 and 50.  Under the 
Diagnostic Criteria from DSM-IV, a score of 40 is appropriate 
where behavior is manifested by some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A score of between 41 and 50 is 
appropriate where behavior is manifested by serious symptoms 
such as suicidal ideation, severe obsessional rituals or 
frequent shoplifting, or any serious impairment in social, 
occupational or school functioning, such as having no friends 
or being unable to keep a job.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV at 46-47 (1996) (emphasis 
added).  

The veteran's testimony before the undersigned Board member, 
supported by medical records, provides evidence of 
significant signs and symptoms of PTSD as contemplated for a 
100 percent schedular rating as early as September 14, 1995.  
Specifically, the veteran's repeated references to and 
preoccupation with homicidal rage toward authority and 
employers are evidence that he presents at least a potential 
danger to others.  His severe sleep problem, inability to get 
along with others, inability to concentrate due to anxiety 
over recurrent memories of his wartime trauma and need for 
isolation result in decreased ability to perform even the 
most basic activities of daily functioning on a sustained 
basis.  The veteran's candid description of his angry 
outbursts and ever-growing need for isolation establish a 
long-term problem with grossly inappropriate behavior related 
to PTSD.  These manifestations of PTSD have been demonstrated 
during his inpatient hospitalization dating from September 
14, 1995, and are consistent with his GAF scores, the 
findings on VA examinations and hospitalization reports, and 
his description of his daily coping problems.  The Board 
finds the evidence of total occupational and social 
impairment to be substantial and at least in relative 
equipoise from the date of the September 1995 
hospitalization.  

In conclusion, after a review of all the evidence of record, 
it is the Board's judgment that the veteran's PTSD warrants a 
100 percent schedular evaluation under Diagnostic Code 9411 
from September 14, 1995.  

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for the period prior to September 
14, 1995.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  In the instant case, however, there has been no 
showing that the veteran's service-connected PTSD had caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards prior to September 14, 1995.  Although he was 
working out the details of a disability retirement, the 
record does show considerable occupational impairment but 
does not show that he was unable to work due to PTSD during 
that time period.  Much of the recorded complaints relevant 
to that time period, by the veteran's own admission, relate 
to the veteran's back pain.  In fact, the veteran's 
retirement date was August 18, 1996.  Further, he did not 
become active in his treatment at VA essentially until that 
time.  While it is not the intention of the Board to minimize 
the significance of PTSD in the veteran's daily life during 
that time period, the Board is compelled to conclude that the 
impairment at that time, while considerable, did not present 
an unusual disability picture as contemplated by 38 C.F.R. § 
3.321(b)(1).  Thus, the Board determines that the criteria 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD prior to September 14, 1995, but that a 100 percent 
rating is warranted for this condition since September 14, 
1995.



ORDER

An initial evaluation in excess of 50 percent for the 
veteran's PTSD for the period prior to September 14, 1995, is 
denied.

Subject to the laws and regulations governing the award of 
monetary benefits, a 100 percent evaluation for PTSD for the 
period since September 14, 1995, is granted. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

